Case 5:18-cr-00258-EJD Document 803-4 Filed 05/27/21 Page 1 of 5




     Exhibit 25
          Case 5:18-cr-00258-EJD Document 803-4 Filed 05/27/21 Page 2 of 5



All Episodes
  iheart.com/podcast/256-great-women-in-compliance-31106283/episode/erika-cheung-the-whistleblower-77081844/



Erika Cheung, the Whistleblower

February 3, 2021 • 53 min

Welcome to the Great Women in Compliance Podcast, co-hosted by Lisa Fine and Mary
Shirley. At the Great Women in Compliance Podcast, we believe in the value of speaking up
whilst acknowledging that it often isn’t easy to do so. No one personifies this more than
heroic whistleblowers such as today’s guest, Erika Cheung. Erika was one of the Theranos
whistleblowers and is featured as our second speaker in this two-part series on
whistleblowing. Erika tells her story of what it was like starting at Theranos as a new
graduate from university and details the experiences that led to her blowing the whistle on
practices at the company thought of at the time as a unicorn and the next big thing. We get
to hear about what Erika is working on now as one of us – a new member of the Compliance
community and her tips for startups seeking to embed a culture of integrity in their
business. We also hear about the personal toll the experience has had on Erika in addition to
her successes moving on from the now disgraced company. Mary often likes to end episodes
with a little nugget of information or advice and this episode we maximize the star power
already brought to the episode with Erika and feature one of the greatest feminist influencers
of Mary’s childhood outside of family – some commentary from Ann. M Martin, author of The
Baby-sitters Club books, given especially for the GWIC podcast. The Great Women in
Compliance Podcast is proudly featured on the Compliance Podcast Network and sponsored
by Corporate Compliance Insights. If you enjoyed this episode please subscribe to the
podcast and rate it on your podcast player to help other compliance professionals find it. You
can subscribe to the Great Women in Compliance podcast on any podcast player by
searching for it and we welcome new subscribers to our podcast. Lisa and Mary have
extended the Great Women in Compliance brand to the booking “Sending the Elevator Back
Down: What We’ve Learned from Great Women in Compliance” (CCI Press, 2020) which can
be found on Amazonand features valuable wisdom and advice from Great Women in
Compliance across the world. If you’ve already read the booked and liked it, will you help out
other women to make the decision to leverage off the tips and advice given by rating the
book and giving it a glowing review on Amazon? As always we are so grateful for all of your
support and if you have any feedback or suggestions for our 2021 line up, or would just like
to reach out and say hello, we always welcome hearing from our listeners. Join the Great
Women in Compliance community on LinkedIn here.


Share



                                                                                                               1/4
          Case 5:18-cr-00258-EJD Document 803-4 Filed 05/27/21 Page 3 of 5


Mark as Played



Chat About Great Women in Compliance

Advertise With Us

Popular Podcasts




iHeart 3D Podcasts

We're bringing you the 3D experience! The fluidity of the sound effects from one ear to the
other and the cinematic audio will place you at the scene of the stories you can’t get enough
of. Enjoy.




                                                                                                2/4
          Case 5:18-cr-00258-EJD Document 803-4 Filed 05/27/21 Page 4 of 5




The Piketon Massacre

The most notorious mass murder in Ohio’s history happened on the night of April 21, 2016 in
rural Pike County. Four crime scenes, thirty-two gunshot wounds, eight members of the
Rhoden family left dead in their homes. Two years later a local family of four, the Wagners,
are arrested and charged with the crimes. As the Wagners await four back-to-back capitol
murder trials, the KT Studios team revisits Pike County to examine: crime-scene forensics,
upcoming legal proceedings, and the ties that bind the victims and the accused. As events
unfold and new crimes are uncovered, what will it mean for all involved? What will it mean for
Pike County?




                                                                                                 3/4
            Case 5:18-cr-00258-EJD Document 803-4 Filed 05/27/21 Page 5 of 5




The Daily

This is what the news should sound like. The biggest stories of our time, told by the best
journalists in the world. Hosted by Michael Barbaro. Twenty minutes a day, five days a week,
ready by 6 a.m.

For You




                                                                                               4/4
